        Case 1:19-cv-03540-MLB Document 2 Filed 08/05/19 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

                                          )
BRANDMORTGAGE GROUP, LLC,                 )
                                          )
       Plaintiff,                         )
                                          )
                                                 Civil Action File
v.                                        )
                                          )
                                                Number 2019CV323382
FIRST AMERICAN TITLE                      )
INSURANCE COMPANY,                        )
                                          )
       Defendant.                         )
                                          )

               ANSWER AND DEFENSES OF DEFENDANT
            FIRST AMERICAN TITLE INSURANCE COMPANY

      COMES NOW First American Title Insurance Company (“First American”

or “Defendant”), named as a defendant herein, and for its answer to the complaint

filed by BrandMortgage Group, LLC (“Brand” or “Plaintiff”), respectfully shows

the Court as follows:

                                FIRST DEFENSE

       Brand’s complaint fails to state a claim upon which relief may be granted

against First American.

                              SECOND DEFENSE

        Brand’s claims are barred due to failure of consideration.


                                        -1-
        Case 1:19-cv-03540-MLB Document 2 Filed 08/05/19 Page 2 of 12




                                 THIRD DEFENSE

      Brand’s claims are barred by the doctrines of waiver and estoppel.

                               FOURTH DEFENSE

      Any alleged damages suffered by Brand were caused by its own acts or

omissions, or by those of its own agents.

                                 FIFTH DEFENSE

      Any alleged damages suffered by Brand were caused by third parties whose

acts and omissions are not attributable to First American

                                 SIXTH DEFENSE

      Responding to the individually-numbered paragraphs of the complaint, First

American shows the Court as follows:

                                   THE PARTIES

                                            1.

      First American is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 1.

                                            2.

      First American admits the allegations contained in paragraph 2.




                                          -2-
        Case 1:19-cv-03540-MLB Document 2 Filed 08/05/19 Page 3 of 12




                          JURISDICTION AND VENUE

                                          3.

      First American admits the allegations contained in paragraph 3.

                                          4.

      First American admits the allegations contained in paragraph 4.

                                          5.

      First American denies each and every allegation contained in paragraph 5.

                                       FACTS

                                          6.

      First American is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 6.

                                          7.

      First American is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 7.

                                          8.

      First American is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 8.




                                          -3-
        Case 1:19-cv-03540-MLB Document 2 Filed 08/05/19 Page 4 of 12




                                          9.

      First American is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 9.

                                          10.

      First American is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 10.

                                          11.

      First American is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 11.

                                          12.

      First American admits the allegations contained in paragraph 12.

                                          13.

      First American is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in the first sentence of paragraph

13. First American admits the allegations contained in the second sentence of

paragraph 13.

                                          14.

      First American is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 14.


                                          -4-
        Case 1:19-cv-03540-MLB Document 2 Filed 08/05/19 Page 5 of 12




                                        15.

      First American denies each and every allegation contained in paragraph 15.

                                        16.

      To the extent the allegations contained in paragraph 16 purport to refer to a

written document, the contents of that document speak for themselves, and First

American denies the allegations contained in paragraph 16 to the extent

inconsistent therewith. First American denies the remaining allegations contained

in paragraph 16.

                                        17.

      First American admits that the CPL attached to the complaint as Exhibit “B”

was issued to Brand. First American further states that the CPL is a written

document, the contents of which speak for themselves, and First American denies

the allegations contained in paragraph 17 to the extent inconsistent therewith. First

American denies the remaining allegations contained in paragraph 17.

                                        18.

      First American denies each and every allegation contained in paragraph 18.

                                        19.

      First American denies each and every allegation contained in paragraph 19.




                                         -5-
        Case 1:19-cv-03540-MLB Document 2 Filed 08/05/19 Page 6 of 12




                                         20.

      First American denies each and every allegation contained in paragraph 20.

                                         21.

      First American is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 21.

                                         22.

      First American is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 22.

                                         23.

      First American denies each and every allegation contained in paragraph 23.

                                         24.

      First American denies each and every allegation contained in paragraph 24.

                                         25.

      First American denies each and every allegation contained in paragraph 25.

                                         26.

      The allegations contained in paragraph 26 purport to refer to a written

document, the contents of which speak for themselves, and First American denies

the allegations contained in paragraph 26 to the extent inconsistent therewith.




                                          -6-
        Case 1:19-cv-03540-MLB Document 2 Filed 08/05/19 Page 7 of 12




                                         27.

      First American is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 27.

                                         28.

      First American is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 28.

                                         29.

      First American denies the allegations contained in the first sentence of

paragraph 29. First American is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations contained in paragraph 29.

                                         30.

      First American denies the allegations contained in the first sentence of

paragraph 30. First American is without knowledge or information sufficient to

form a belief as to the truth of remaining allegations contained in paragraph 30.

                                         31.

      Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in paragraph 31.




                                          -7-
        Case 1:19-cv-03540-MLB Document 2 Filed 08/05/19 Page 8 of 12




                                         32.

      First American denies the allegations contained in the first sentence of

paragraph 32. The remaining allegations contained in paragraph 32 purport to

refer to a written document, the contents of which speak for themselves, and First

American denies the remaining allegation contained in paragraph 32 to the extent

inconsistent therewith.

                                         33.

      On information and belief, First American admits the allegations contained

in paragraph 33.

                                         34.

      First American is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 34.

                                         35.

      First American admits only that, on information and belief, Brand funded

the loan on or about May 24, 2019 via a wire transfer to the Cigelske Firm. First

American denies the remaining allegations contained in paragraph 35.

                                         36.

      First American admits the allegations contained in paragraph 36.




                                          -8-
        Case 1:19-cv-03540-MLB Document 2 Filed 08/05/19 Page 9 of 12




                                        37.

      First American admits only that it has denied Brand’s request for

reimbursement under the CPL in accordance with the terms of the CPL. First

American denies the remaining allegations contained in paragraph 37.

                                        38.

      First American denies each and every allegation contained in paragraph 38.

             COUNT ONE – ALLEGED BREACH OF THE CPL

                                        39.

      First American incorporates herein by this reference its responses to the

above paragraphs as though fully restated herein.

                                        40.

      First American denies each and every allegation contained in paragraph 40.

                                        41.

      First American denies each and every allegation contained in paragraph 41.

                                        42.

      First American admits only that Brand has notified First American of an

alleged loss. First American denies each and every remaining allegation contained

in paragraph 42.




                                        -9-
       Case 1:19-cv-03540-MLB Document 2 Filed 08/05/19 Page 10 of 12




                                       43.

      First American denies each and every allegation contained in paragraph 43.

                                       44.

      First American denies each and every allegation contained in paragraph 44.

                                       45.

      Each and every averment, prayer, allegation, matter or thing not expressly

addressed herein is hereby denied.

      WHEREFORE, having answered Brand’s complaint, First American prays

that the complaint, and any action therein, be dismissed, with costs cast against

Brand, and that it have such other and further relief as this Court deems just and

proper under the circumstances.




                          [signature on following page]




                                       -10-
       Case 1:19-cv-03540-MLB Document 2 Filed 08/05/19 Page 11 of 12




      This the 5th day of August, 2019.

                                     Respectfully submitted,

                                     COLES BARTON LLP


                                      /s/ Aaron P.M. Tady
                                     Thomas M. Barton
                                     Georgia Bar Number 040821
                                     Aaron P.M. Tady
                                     Georgia Bar Number 696273

150 South Perry Street, Suite 100
Lawrenceville, Georgia 30046
(770) 995-5552 – Telephone
(770) 995-5582 – Facsimile
tbarton@colesbarton.com              Attorneys for Defendant First American
atady@colesbarton.com                Title Insurance Company




                                      -11-
         Case 1:19-cv-03540-MLB Document 2 Filed 08/05/19 Page 12 of 12




              CERTIFICATE OF SERVICE AND COMPLIANCE

        This is to certify that today I electronically filed the within and foregoing

Answer and Defenses of Defendant First American Title Insurance Company

and have served all parties who have appeared in this case using the CM/ECF

System, which will automatically generate an e-mail notification of such filing to

all the attorneys of record listed with the Clerk of Court.

        Pursuant to Local Rule 5.1C, the undersigned counsel for Defendants hereby

certifies that the foregoing document was prepared in Times New Roman, 14 point

font.

        Respectfully submitted this the 5th day of August, 2019.


                                         /s/ Aaron P.M. Tady
                                        Thomas M. Barton
                                        Georgia Bar Number 040821
                                        Aaron P.M. Tady
                                        Georgia Bar Number 696273
COLES BARTON LLP
150 South Perry Street, Suite 100
Lawrenceville, Georgia 30046
(770) 995-5552 – Telephone
(770) 995-5582 – Facsimile
tbarton@colesbarton.com                 Attorneys for Defendant First American
atady@colesbarton.com                   Title Insurance Company




                                         -12-
